Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I, claims 1-2, drawn to a titanium alloy, classified as C22C14/00.
II, claims 3-10 drawn to a method of preparing a titanium alloy, classified as C22F1/183.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product in group I can be made by method other than that in group II, e.g., without a pickling step.  The method in group II can be used to make product other than that in group I, e.g., with 10% Al.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Yungping Chiang, 571-338-8819, on 8/9/2021 a provisional election was made without traverse to prosecute the invention of group II, claims 3-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-2 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
Claim 1 recites “SJ1100”.  According to specification [p.2, 24], SJ1100 is interpreted as Ti-8Al-2V-1Cr-0.75Zr.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "light-weight, high-strength, and high-elasticity" in claim 3 is a relative term which renders the claim indefinite.  The term "light-weight, high-strength, and high-elasticity" is not defined by the claim, the specification does not provide a standard for ascertaining the It is not clear what standards are used to qualify a product to be light-weight, high-strength, and high-elasticity.  For the purpose of further examination, based on the broadest reasonable interpretation, any product with similar structure or made with similar manufacturing process will be considered meeting this limitation.

The phrase "specifically" in claim 1 renders claim 3 indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For the purpose of further examination, the phrase “specifically” is not treated as necessary.

The term “through the adoption of sponge titanium, vanadium, chromium, aluminum zirconium pure, pure aluminum, aluminum vanadium alloy mixed consumable electrode” in claim 3 renders the claim indefinite because the limitation is confusing.  It is not clear if the recited elements are added in the form of pure metal or not.  For the purpose of further examination, it will be treated as all elements are added in the form of pure metal except aluminum vanadium alloy.

The phrase “under heating insulating” is a relative term which renders the claim indefinite.  The term “under heating insulating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear if it’s an 

The term “finished product” in claim 3 renders the claim indefinite.  The claim recites “performing cold rolling after annealing treatment on a forged finished product or a hot-rolled sheet to obtain a finished product; annealing the finished product at 600 °C to 900 °C; and finally performing pickling to prepare a titanium alloy finished product”.  It is not clear if the “finished product” means the product after forging, or after cold rolling, or after pickling.  For the purpose of further examination, the term “finished” is not treated as necessary.

Claims 4-10 are rejected likewise as depending on claim 3.

The term “the temperature of the annealing is 620°C to 880°C” in claim 5 renders the claim indefinite.  It is not clear if “the annealing” refers to the annealing before the cold rolling or after cold rolling in claim 3.  For the purpose of further examination, based on broadest reasonable interpretation, either of the aforementioned cases is considered meeting this limitation.

The term “a process of the forging” in claim 6 renders the claim indefinite.  It is not clear if “the forging” refers to the forging under heating insulating at a temperature of 1000°C to 1200°C, or the blanking forging at 900°C to 1100°C, or the forging at 850°C to 1000°C.  For the 

The term "deformation amount is 60% to 80%" in claim 6 and “deformation amount is 25% to 40%" in claim 7 are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear if the 60-80% and 25-40% are volume reduction or cross section area reduction, or anything else.  For the purpose of further examination, based on the broadest reasonable interpretation, any volume, cross section, or dimensional reduction of 60-80%/25-40% will be considered meeting this limitation.

The term “wherein the rolling includes cold rolling after annealing” in claim 7 renders the claim indefinite.  It is not clear if “the rolling” refers to the rolling at 850°C to 1000°C or the cold rolling after annealing treatment on a forged finished product in claim 3. For the purpose of further examination, based on broadest reasonable interpretation, either of the aforementioned cases is considered meeting this limitation.

The term “specific temperature parameters of the forging” in claim 9 renders the claim indefinite.  It is not clear if “the forging” refers to the forging under heating insulating at a temperature of 1000°C to 1200°C, or the blanking forging at 900°C to 1100°C, or the forging at 
Claim 9 recites the limitation “the heat insulating”.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 recites “heating insulating”.  It is not clear if “the heat insulating” in claim 9 refers to the “heating insulating” or not.  For the purpose of further examination, “the heat insulating” in claim 9 is treated as the “heating insulating” in claim 3.

The term “the temperature of feeding the alloy ingot into a furnace is 600°C to 900°C” in claim 9 renders the claim indefinite.  It is not clear if the temperature of 600-900°C is the temperature of the alloy ingot or the temperature of the furnace.  For the purpose of further examination, based on broadest reasonable interpretation, either of the aforementioned cases is considered meeting this limitation.

Claim 10 recites the limitation “the time”.  There is insufficient antecedent basis for this limitation in the claim, because claim 3 recites no time.  For the purpose of further examination, “the time” in claim 10 is interpreted as “the time for the pickling” in claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 106148761), machine translation is attached for reference, in view of Dai (CN 107747002), machine translation is attached for reference.
Regarding claim 3, the preamble of "light-weight, high-strength, and high-elasticity" merely add limitation to the claim when the alloy’s structure is defined (MPEP 2111.02).
Li teaches a titanium alloy with a composition overlapping the current invention:
Element
Claim 1
CN106148761A
Al
7.0-9.5
4.0-8.0
V
0.5-4.0
0.3-6.0
Cr
0.5-3.5
0.3-6.0
Zr
0.5-2.0
0.3-5.0
Ti
balance
balance


It is noted that the aforementioned overlap is prima facie evidence of obviousness (see MPEP 2144.05(I)).
Li’s method comprises adopting ingredients of sponge titanium, chromium, aluminum, zirconium in the form of pure metal and aluminum vanadium alloy, obtaining alloy ingot by mixing, pressing electrode rods and vacuum consumable arc furnace; and “[A]fter being opened by Tβ+150°C, the α+β phase region is forged into a forging” [p.2].  The recited opening is 
Li does not expressively teach “under heating insulating”.  However, Dai teaches a process of making a titanium alloy with similar composition to the current invention and Li’s product.  Dai teaches that during embryo opening (cogging) at above 1000°C, “[H]eat insulation for a period of time in order to facilitate even heating of the material” [p.2].  Therefore, it would be obvious to modify Li with Dai by incorporating heat insulation for the purpose of even heating of the material.
Li teaches blank forging for multiple times [step 3], corresponding to the claimed blanking forging and forging or rolling.  Li does not expressively teach the temperature during blank forging.  However, Dai teaches the forging is carried out at 800-1200°C [p.2].  Therefore, the claimed elements of forging and forging temperature are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of the forging and forging temperature, each element merely performs the same function as it does separately. The result of the combination is predictable – a forged blank, which would have been reasonably recognized to be desirable by one of ordinary skill. Therefore, it would have been obvious to one of ordinary skill to combine Dai's forging temperature to Li’s forging process (see MPEP 2143.I).
Li teaches heat treatment after forging [Example 1-9]; and heat treatment includes solution strengthening [p.1].  One of ordinary skill would recognize that solution strengthening is equivalent to annealing.  Thus, Li’s heat treatment corresponds to the claimed annealing after forging or hot rolling.  Alternatively, Dai teaches the hot-rolled steel sheet was annealed at 750°C for 30 minutes to reduce hardness and improve elongation [p.2].  Therefore, it would be obvious to modify Li with Dai by incorporating annealing for the purpose of reducing hardness and improving elongation.
Li teaches cold rolling [step 4], corresponding to the claimed cold rolling.
Li does not expressively teach annealing at 600-900°C.  However, Dai teaches the cold-rolled sheet was solution treated at 800 to 950°C [p.2], overlapping the claimed 600-900°C.  Therefore, the claimed elements of annealing and annealing temperature are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of the annealing and annealing temperature, each element merely performs the same function as it does separately. The result of the combination is predictable – an annealed blank, which would have been reasonably recognized to be desirable by one of ordinary skill. Therefore, it would have been obvious to one of ordinary skill to combine Dai's annealing temperature to Li’s annealing step (see MPEP 2143.I).
Li does not teach pickling.  However, Dai teaches “the annealed hot-rolled sheet is first subjected to sandblasting, and then surface pickling is performed in the pickling file” [p.2].  Therefore, the claimed elements of preparing the alloy product and pickling are all included in the prior art, with the only difference between the claimed invention and the prior art being 

Regarding claim 5, as stated in claim 3 rejection, Li teaches the claimed cogging and forging at Tβ+150°C, overlapping the claimed 1000-1080°C.  Li in view of Dai teaches blanking forging at 800-1200°C as stated in claim 3 rejection, overlapping the claimed 900-1080°C.  Li in view of Dai teaches forging for multiple times at 800-1200°C as stated in claim 3 rejection, overlapping the claimed 850-990°C.  Li in view of Dai teaches annealing at 750°C for 30 minutes as stated in claim 3 rejection, overlapping the claimed annealing at 620-880°C for 0.5-2 h.

Regarding claim 6, the examiner submits that claimed tetragonal body, hexagonal and octagonal cross section are related to the shape of the product, and does not appear to affect the final blank, absent evidence to the contrary.  Li in view of Dai teaches forging for multiple times at 800-1200°C as stated in claim 3 rejection, overlapping the claimed 850-990°C.  Li does not expressively teach a deformation amount of 60-80%.  However, Li teaches “the slab or forging is rolled into a wide-width sheet of different thickness by a hot and cold rolling mill” 

Regarding claim 7, Li in view of Dai teaches rolling includes cold rolling after annealing as stated in claim 3 rejection.  Li in view of Dai does not expressively teach a deformation amount of 25-40%.  However, Li teaches “the slab or forging is rolled into a wide-width sheet of different thickness by a hot and cold rolling mill” [step 4].  The recited different thickness suggests variety of deformation amount; and the claimed 25-40% of deformation would have naturally flowed.

Regarding claim 8, Li in view of Dai teaches cogging and forging at Tβ+150°C, overlapping the claimed 1000-1200°C, with heat insulation, as stated in claim 3 rejection.  Li in view of Dai also teaches blanking and forging at 800-1200°C as stated in claim 3 rejection, overlapping the claimed forging and blanking forging at 900-1100°C.

Regarding claim 9, Li in view of Dai also teaches blanking and forging at 800-1200°C as stated in claim 3 rejection.  The claimed 600-900°C, 1100-1200°C, 1000-1100°C, and 900-1000°C are all within the range of the prior art.  Dai also teaches insulation for a period of time in order to facilitate even heating of the material [p.2].  Therefore, following Di’s suggestion, the claimed temperatures and times would have naturally flowed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 106148761), machine translation is attached for reference, in view of Dai (CN 107747002), machine translation is attached for reference, as applied to claim 3 above, and further in view of Zheng et al (“Production of Titanium Powder by the Calciothermic Reduction of Titanium Concentrates or Ore Using the Preform Reduction Process”, Materials Transactions, Vol. 48, No. 8 (2007) pp. 2244 to 2251).
Regarding claim 4, Li in view of Dai does not teach the purity of the sponge metal titanium produced by a metal thermal reduction method is 99.1% to 99.7%.  However, Zheng teaches calciothermic reduction of titanium Powder.  One of ordinary skill would understand that calciothermic reduction is carried out at high temperature and thus is equivalent to the claimed thermal reduction. In the reduction process, a sponge-like form of solid Ti—usually referred to as Ti sponge, is generated [p.2244].  Exp. No. A-2 has purity of 99.4% [Table 3], falling within the claimed range of 99.1% to 99.7%.  Therefore, the claimed elements of titanium sponge and purity of 99.1-99.7% by thermal reduction are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of titanium sponge and purity of 99.1-99.7% by thermal reduction, each element merely performs the same function as it does separately. The result of the combination is predictable – a sponge titanium with specific purity, which would have been reasonably recognized by one of ordinary skill. Therefore, it would have been obvious to one of ordinary skill to combine Zheng’s thermal reduction with 99.4% purity to Li’s sponge titanium (see MPEP 2143.I).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 106148761), machine translation is attached for reference, in view of Dai (CN 107747002), machine translation is attached for reference, as applied to claim 3 above, and further in view of Chang (US 20150151171 A1).
Regarding claim 6, Chang teaches a titanium alloy having similar composition to current invention and Li’s alloy.  Chang teaches the process comprises forging and hot rolling the titanium alloy rod into a flat blank with reduction ratio of 70-75% [abstract], falling within the claimed 60-80% deformation amount.  Chang further teaches that “Rolling crack occurs during hot rolling if the reduction ratio of the flat blank is higher than 75%” [0033].  Therefore, it would be obvious to modify Li with Chang by controlling hot rolling reduction ratio to 70-75% for the purpose of avoiding rolling crack.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 106148761), machine translation is attached for reference, in view of Dai (CN 107747002), machine translation is attached for reference, as applied to claim 3 above, and further in view of Matsumoto (US 20080092997 A1).
Regarding claim 7, Matsumoto teaches a titanium alloy with similar composition to current invention and Li’s alloy.  Matsumoto teaches a process comprising cold rolling with reduction ratio of 70% maximum in order to avoid cracking [0040-0041]. Therefore, it would be obvious to modify Li with Chang by controlling cold rolling reduction ratio to below 70% for the purpose of avoiding cracking, overlapping the claimed 25-40% of deformation amount.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Dependent claim 10 directs to a method of preparing titanium alloy with recited composition in claim 1 and process in claim 3, with a pickling at 400-550°C for 5-30 minutes.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Li et al (CN 106148761), machine translation is attached for reference, in view of Dai (CN 107747002), machine translation is attached for reference.  Li in view of Dai teaches the claimed composition and process except the pickling temperature and time.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734